Matter of Ishmael A. A.-S. v Sacha C. (2019 NY Slip Op 00865)





Matter of Ishmael A. A.-S. v Sacha C.


2019 NY Slip Op 00865


Decided on February 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2018-05648
 (Docket No. P-21782-17)

[*1]In the Matter of Ishmael A. A.-S. (Anonymous), appellant,
v Sacha C. (Anonymous), respondent.


Ishmael A. A.-S., Flushing, NY, appellant pro se.

DECISION & ORDER
In a proceeding pursuant to Family Court Act § 516-a to vacate an acknowledgment of paternity, the father appeals from an order of the Family Court, Queens County (Robert I. Caloras, J.), dated March 15, 2018. The order denied the father's objection to an order of that court (Solange N. Grey-Humphreys, S.M.) dated December 5, 2017, which dismissed his petition for failure to state a cause of action.
ORDERED that the order dated March 15, 2018, is affirmed, without costs or disbursements.
The Family Court denied the father's objection to an order dated December 5, 2017, on the ground that his proof of service upon the mother of a copy of the objection was deficient. Family Court Act § 439(e) provides, in pertinent part, that "[a] party filing objections shall serve a copy of such objections upon the opposing party," and that "[p]roof of service upon the opposing party shall be filed with the court at the time of filing of objections and any rebuttal." The father's proof of service upon the mother of his objection was deficient (see Family Ct Act § 439[e]; CPLR 306). Thus, the father failed to fulfill a condition precedent to filing timely written objections to the order and, thus, failed to exhaust the Family Court procedure for review of his objections (see Matter of Carroll v Brodsky, 2019 NY Slip Op 00118, __ AD3d __ [Appellate Division Docket No. 2017-04937]; Matter of Semenova v Semenov, 85 AD3d 1036, 1037). Consequently, the issues raised by the father on this appeal are not reviewable (see Matter of Carroll v Brodsky, 2019 NY Slip Op 00118, __ AD3d __ [Appellate Division Docket No. 2017-04937]; Matter of Ndukwe v Ogbaegbe, 150 AD3d 858, 858).
BALKIN, J.P., CHAMBERS, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court